Citation Nr: 1823001	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  16-61 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to May 1960, from August 1961 to September 1962, and from July 1965 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned at a hearing in February 2018.  A transcript of that hearing is of record.  At the hearing, the Veteran was granted a 30-day abeyance period for the submission of additional evidence to support his claim.  That period of time has lapsed, and no additional evidence has been received.  Hence, the claim will be considered on the basis of the current record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an initial compensable evaluation for his service-connected bilateral hearing loss.  At his hearing before the Board in February 2018, the Veteran stated that he was receiving private treatment from a Dr. K. at Garden State Hearing and Balance Center.  A review of the claims file indicates that there is a January 2009 audiological evaluation from Garden State Hearing and Balance Center, but there are no further records in the file.  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran also stated at his February 2018 Board hearing that he receives VA treatment for his bilateral hearing loss.  A review of VA treatment records in the claims file indicates that the Veteran underwent audiological testing in September 2012, December 2013, and March 2016.  While the treatment records note that the test results showed sensorineural hearing loss in both ears, the actual audiograms and test results are not associated with the record.  The Veteran did submit a copy of the March 2016 graphic representation of the audiogram, but no other results are included, including speech discrimination scores.  As audiometric test data are relevant to the claim for an increased rating for bilateral hearing loss, remand is required to obtain the audiometric test results from September 2012, December 2013, and March 2016.  

Also, as the Veteran has indicated that he receives continuing VA treatment, and indicated at his February 2018 Board hearing that he was scheduled for another audiological evaluation that month; updated VA treatment records from November 2016, including all audiometric test results, must be obtained on remand.  

Finally, the Veteran stated at his Board hearing that his service-connected bilateral hearing loss has worsened since his last VA examination of his bilateral hearing loss in December 2013.  He indicated that his worsening hearing loss included always having to ask people to repeat themselves and problems with speech discrimination.  Therefore, the claim must be remanded for a new VA examination addressing the current symptoms of his bilateral hearing loss.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include the complete treatment records from Dr. K. at Garden State Hearing and Balance Center.  Based on the response received, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

2.  Obtain the audiometric test results from the Veteran's VA audiology appointments in September 2012, December 2013, and March 2016.  The actual report which lists the Veteran's pure tone audiometric thresholds and speech discrimination results, etc., must be obtained.  If it is unclear from the audiometry results whether speech discrimination testing was done using the Maryland CNC word list, please seek clarification regarding what type of speech discrimination testing was done.

3.  Obtain updated VA treatment records for the period from November 2016 to the present, including the results of any audiometry testing completed during this time period.  If it is unclear from any audiometry results whether speech discrimination testing was done using the Maryland CNC word list, please seek clarification regarding what type of speech discrimination testing was done.

4.  After receiving all additional records, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The electronic claims file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Audiometric testing and speech discrimination testing (using the Maryland CNC word list) should be completed.  Any appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, in whole or in part, provide the Veteran and his agent with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

